EMPLOYMENT AGREEMENT

       THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as
of this 18th day of September, 2002, by and between Great Southern Bancorp, Inc.
(the "Company") and William V. Turner (the "Employee").

       WHEREAS, the Employee serves as the Chairman of the board of directors of
the Company and of the Company's wholly-owned subsidiary, Great Southern Bank
(the "Bank");

       WHEREAS, the Employee has an existing employment agreement entered into
as of January 1, 1990 and amended as of January 19, 2000 (the "Prior Employment
Agreement") which he is willing to terminate in consideration of this Agreement
becoming effective;

       WHEREAS, the board of directors of the Company (the "Board of Directors")
believes it is in the best interests of the Company and its subsidiaries for the
Company to enter into this Agreement with the Employee in order to assure
continuity of management of the Company and its subsidiaries; and

       WHEREAS, the Board of Directors has approved and authorized the execution
of this Agreement with the Employee;

       NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:

       1.  Definitions.

              (a)  The term "Change in Control" means (1) an event with respect
to the Company or the Bank that is determined by the Board of Directors to
constitute an acquisition of control of the Company or the Bank within the
meaning of the Bank Holding Company Act of 1956, as amended, or Change in Bank
Control Act, 12 U.S.C. § 1817(j), and applicable regulations; (2) an event that
would be required to be reported in response to Item 1 of the current report on
Form 8-K, as in effect on the Effective Date, pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934 (the "Exchange Act"); (3) any person (as the
term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly of securities of the Company or the Bank representing 25% or more of
the combined voting power of the Company's or the Bank's outstanding securities;
(4) individuals who are members of the Board of Directors on the Effective Date
(the "Incumbent Board") cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by the Company's stockholders was approved by the nominating committee
serving under an Incumbent Board, shall be considered a member of the Incumbent
Board; (5) approval by the Company's stockholders of a plan of reorganization,
merger or consolidation of the Company in which the Company is not the resulting
entity, a sale of all or substantially all of the assets of the Company, a
similar transaction in which the Company is not the resulting entity, or a
transaction at the completion of which the former stockholders of the acquired
corporation become the holders of more than 40% of the outstanding common stock
of the Company and the Company is the resulting entity of such transaction; or
(6) an event that constitutes a change in ownership, a change in effective
control or a change in the ownership of a substantial portion of the assets of
the Corporation or the Bank, for purposes of Section 280G of the Internal
Revenue Code of 1986, as amended (the "Code"); provided that the term "Change in
Control" shall not include an acquisition of securities by an employee benefit
plan of the Bank or the Company. In the application of regulations under the
Bank Holding Company Act or Change in Bank Control Act, determinations to be
made by the applicable federal banking regulator shall be made by the Board of
Directors.

              (b)  The term "Consolidated Subsidiaries" means any subsidiary or
subsidiaries of the Company (or its successors) that are part of the
consolidated group of the Company (or its successors) for federal income tax
reporting.



NEXT PAGE





              (c)  The term "Date of Termination" means the date upon which the
Employee's employment with the Company or the Bank or both ceases, as specified
in a notice of termination pursuant to Section 8 of this Agreement.

              (d)  The term "Effective Date" means October 1, 2002.

              (e)  The term "Involuntarily Termination" means the termination of
the employment of Employee (i) by either the Company or the Bank or both without
his express written consent; or (ii) by the Employee by reason of a material
diminution of or interference with his duties, responsibilities or benefits,
including (without limitation) any of the following actions unless consented to
in writing by the Employee: (1) a requirement that the Employee be based at any
place other than Springfield, Missouri, or within 50 miles thereof, except for
reasonable travel on Company or Bank business; (2) a material demotion of the
Employee; (3) a material reduction in the number or seniority of personnel
reporting to the Employee or a material reduction in the frequency with which,
or in the nature of the matters with respect to which such personnel are to
report to the Employee, other than as part of a Bank- or Company-wide reduction
in staff; (4) a reduction in the Employee's salary or a material adverse change
in the Employee's perquisites, benefits, contingent benefits or vacation, other
than prior to a Change in Control as part of an overall program applied
uniformly and with equitable effect to all members of the senior management of
the Bank or the Company; (5) a material permanent increase in the required hours
of work or the workload of the Employee; or (6) the failure of the Board of
Directors (or a board of directors of a successor of the Company) to elect him
as Chairman of the Company (or a successor of the Company) or any action by the
Board of Directors (or a board of directors of a successor of the Company)
removing him from any of such office, or the failure of the board of directors
of the Bank (or any successor of the Bank) to elect him as Chairman of the Bank
(or any successor of the Bank) or any action by such board (or board of a
successor of the Bank) removing him from any of such office. The term
"Involuntary Termination" does not include Termination for Cause or termination
of employment due to permanent disability pursuant to Section 7(g) of this
Agreement, retirement, death or suspension or temporary or permanent prohibition
from participation in the conduct of the affairs of a depository institution
under Section 8 of the Federal Deposit Insurance Act.

              (f)  The terms "Termination for Cause" and "Terminated for Cause"
mean termination of the employment of the Employee with either the Company or
the Bank, as the case may be, because of the Employee's dishonesty,
incompetence, willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, or regulation (excluding violations which do not have an adverse
affect on the Company or the Bank) or final cease-and-desist order, or (except
as provided below) material breach of any provision of this Agreement. No act or
failure to act by the Employee shall be considered willful unless the Employee
acted or failed to act with an absence of good faith and without a reasonable
belief that his action or failure to act was in the best interest of the
Company. The Employee shall not be deemed to have been Terminated for Cause
unless and until there shall have been delivered to the Employee a copy of a
resolution, duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board of Directors at a meeting of the Board duly
called and held for such purpose (after reasonable notice to the Employee and an
opportunity for the Employee, together with the Employee's counsel, to be heard
before the Board), stating that in the good faith opinion of the Board of
Directors the Employee has engaged in conduct described in the preceding
sentence and specifying the particulars thereof in detail.

       2.  Term; Termination of Prior Employment Agreement.  The term of this
Agreement shall be a period of five years commencing on the Effective Date,
subject to earlier termination as provided herein. On each anniversary of this
Agreement the term shall be extended for a period of one year in addition to the
then-remaining term, provided that the Company has not given notice to the
Employee in writing at least 90 days prior to such anniversary that the term of
this Agreement shall not be extended further, and provided further that the
Employee has not received an unsatisfactory performance review by either the
Board of Directors or the board of directors of the Bank. The Employee's Prior
Employment Agreement shall terminate immediately prior to the Effective Date,
subject to reinstatement as provided in Section 16 below.

       3.  Employment.  The Employee is employed as the Chairman of the Company
and the Bank. As such, the Employee shall render administrative and management
services as are customarily performed by persons situated in similar executive
capacities, and shall have such other powers and duties as the Board of
Directors or the board of directors of the Bank may prescribe from time to time.
The Employee shall also render services to any subsidiary or subsidiaries of the
Company or the Bank as requested by the Company or the Bank from time to time
consistent with


2NEXT PAGE



his executive position. The Employee shall devote his best efforts and
reasonable time and attention to the business and affairs of the Company and the
Bank to the extent necessary to discharge his responsibilities hereunder. The
Employee may (i) serve on corporate or charitable boards or committees, and (ii)
manage personal investments, so long as such activities do not interfere
materially with performance of his responsibilities hereunder.

       4.  Cash Compensation.

              (a)  Salary.  The Company agrees to pay the Employee during the
term of this Agreement a base salary (the "Company Salary") the annualized
amount of which shall be not less than the annualized aggregate amount of the
Employee's base salary from the Company and any Consolidated Subsidiaries in
effect at the Effective Date; provided that any amounts of salary actually paid
to the Employee by any Consolidated Subsidiaries shall reduce the amount to be
paid by the Company to the Employee. The Company Salary, excluding the bonus,
shall be paid no less frequently than monthly and shall be subject to customary
tax withholding. The amount of the Employee's Company Salary shall be increased
(but shall not be decreased other than prior to a Change in Control as part of
an overall program applied uniformly and with equitable effect to all members of
senior management of the Company or the Bank) from time to time in accordance
with the amounts of salary approved by the Board of Directors or the board of
directors of any of the Consolidated Subsidiaries after the Effective Date.

              (b)  Bonuses.  The Employee shall be entitled to participate in an
equitable manner with all other executive officers of the Company and the Bank
in such performance-based and discretionary bonuses, if any, as are authorized
and declared by the Board of Directors for executive officers of the Company and
by the board of directors of the Bank for executive officers of the Bank.
Additionally, the Employee shall continue to receive a bonus payable annually
equal to 1/2% of the Company's fiscal year pre-tax earnings.

              (c)  Expenses.  The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in performing
services under this Agreement in accordance with the policies and procedures
applicable to the executive officers of the Company and the Bank, provided that
the Employee accounts for such expenses as required under such policies and
procedures.

              (d)  Deferral of Non-Deductible Compensation.  In the event that
the Employee's aggregate compensation (including compensatory benefits which are
deemed remuneration for purposes of Section 162(m) of the Code) from the Company
and the Consolidated Subsidiaries for any calendar year exceeds the greater of
(i) $1,000,000 or (ii) the maximum amount of compensation deductible by the
Company or any of the Consolidated Subsidiaries in any calendar year under
Section 162(m) of the Code (the "maximum allowable amount"), then any such
amount in excess of the maximum allowable amount shall be mandatorily deferred
(with interest thereon at an annual rate equal to the Federal short-term rate
under Section 1274(d)(1) of the Code, determined as of the last day of the
calendar year in which the Employee's compensation is first not deductible under
Section 162(m) of the Code, per annum, compounded annually), to a calendar year
such that the amount to be paid to the Employee in such calendar year, including
deferred amounts and interest thereon, does not exceed the maximum allowable
amount. Subject to the foregoing, deferred amounts including interest thereon
shall be payable at the earliest time permissible. All unpaid deferred amounts
shall be paid to the Employee not later than his Date of Termination unless his
Date of Termination is on a December 31st, in which case, the unpaid deferred
amounts shall be paid to the Employee on the first business day of the next
succeeding calendar year. The provisions of this subsection shall survive any
termination of the Employee's employment and any termination of this Agreement.

       5.  Benefits.

              (a)  Participation in Benefit Plans.  The Employee shall be
entitled to participate, to the same extent as executive officers of the Company
and the Bank generally, in all plans of the Company and the Bank relating to
pension, retirement, thrift, profit-sharing, savings, group or other life
insurance, hospitalization, medical and dental coverage, travel and accident
insurance, education, cash bonuses, and other retirement or employee benefits or
combinations thereof. In addition, the Employee shall be entitled to be
considered for benefits under all of the stock and stock option related plans in
which the Company's or the Bank's executive officers are eligible or become
eligible to participate.



3NEXT PAGE





              (b)  Fringe Benefits.  The Employee shall be eligible to
participate in, and receive benefits under, any other fringe benefit plans or
perquisites which are or may become generally available to the Company's or the
Bank's executive officers, including but not limited to supplemental retirement,
incentive compensation, supplemental medical or life insurance plans, company
cars, club dues, physical examinations, financial planning and tax preparation
services.

       6.  Vacations; Leave.  The Employee shall be entitled to annual paid
vacation in accordance with the policies established by the Board of Directors
and the board of directors of the Bank for executive officers, in no event less
than four weeks per year, and to voluntary leaves of absence, with or without
pay, from time to time at such times and upon such conditions as the Board of
Directors may determine in its discretion.

       7.  Termination of Employment.

              (a)  Involuntary Termination.  If the Employee experiences an
Involuntary Termination, such termination of employment shall be subject to the
Company's obligations under this Section 7. In the event of the Involuntary
Termination of the Employee, if the Employee has offered to continue to provide
the services contemplated by and on the terms provided in this Agreement and
such offer has been declined, then, subject to Section 7(b) of this Agreement,
the Company shall, during the portion of the term of this Agreement remaining
following the Date of Termination (the "Liquidated Damage Period"), as damages
for breach of contract (i) pay to the Employee monthly one-twelfth of the
Company Salary at the annual rate in effect immediately prior to the Date of
Termination and one-twelfth of the average annual amount of cash bonus and cash
incentive compensation of the Employee, based on the average amounts of such
compensation earned by the Employee from the Company and the Bank for the two
full fiscal years preceding the Date of Termination; and (ii) maintain
substantially the same group life insurance, hospitalization, medical, dental,
prescription drug and other health benefits, and long-term disability insurance
(if any) for the benefit of the Employee and his dependents and beneficiaries
who would have been eligible for such benefits if the Employee had not suffered
Involuntary Termination and on terms substantially as favorable to the Employee
including amounts of coverage and deductibles and other costs to him in effect
immediately prior to such Involuntary Termination (the "Employee's Health
Coverage").

              (b)  Reduction of the Company's Obligations Under Section 7(a).

                     (1)  In the event that the Employee becomes entitled to
liquidated damages pursuant to Section 7(a), (i) the Company's obligation
thereunder with respect to cash damages shall be reduced by the amount of the
Employee's earned income within the meaning of 4,6 911(d)(2)(A) of the Code, if
any, earned from providing personal services during the Liquidated Damage
Period; and (ii) the Company's obligation to maintain Health Coverage shall be
reduced to the extent, if any, that the Employee receives such benefits, on no
less favorable terms, from another employer during the Liquidated Damage Period.
To the extent the provisions of this Section 7(b)(1) are applicable and an
overpayment has been made to the Employee as of the expiration of Liquidated
Damage Period, the Employee shall reimburse the Company in an amount equal to
the after tax benefit realized by the Employee from such overpayment (i.e.
amount realized net of all federal, state, local, employment and medicare
taxes). In making the reimbursement calculation it shall be presumed that the
Employee is subject to the highest marginal federal and state income tax rates.

                     (2)  The Employee agrees that in the event he becomes
entitled to liquidated damages pursuant to Section 7(a), throughout the
Liquidated Damage Period, he shall promptly inform the Company of the nature and
amounts of earned income and the type of health benefits and coverage which he
earns or receives from providing personal services, and shall provide such
documentation of such earned income and such health benefits and coverage as the
Company may request. In the event of changes to such earned income or such
health benefits or coverage from time to time, the Employee shall inform the
Company of such changes, in each case within five days after the change occurs,
and shall provide such documentation concerning the change as the Company may
request.

              (c)  Change in Control; Cut Back; and Tax Gross Up.  In the event
that the Employee experiences an Involuntary Termination within the 12 months
preceding, at the time of, or within 24 months following a Change in Control, in
addition to the Company's obligations under Section 7(a) of this Agreement, the
Company shall pay to the Employee in cash, within 30 days after the later of the
date of such Change in Control or the Date of Termination, an amount equal to
299% of the Employee's "base amount" as determined under Section 280G of the
Code.



4NEXT PAGE





              In the event that any payments, distributions or benefits provided
or to be provided to the Employee, whether pursuant to this Agreement or from
other plans or arrangements maintained by the Company or any of the Consolidated
Subsidiaries (excluding the Gross Up Payment and Additional Gross Up Payment (as
such terms are hereinafter defined)) (collectively, the "Payment") would be
subject to excise tax under Section 4999 of the Code (such excise tax and any
penalties and interest collectively, the "Penalty Tax"), the Company shall pay
to the Employee in cash an additional amount equal to the Adjusted Gross Up
Payment. The "Gross Up Payment" shall be an amount such that after payment by
the Employee of all federal, state, local, employment and medicare taxes thereon
(and any penalties and interest with respect thereto), the Employee retains on
an after tax basis a portion of such amount equal to the aggregate of 100% of
the Penalty Tax imposed upon the Payment and 100% of the Penalty Tax imposed
upon the Adjusted Gross Up Payment.

              For purposes of determining the amount of the Gross Up Payment,
the value of any non-cash benefits and deferred payments or benefits subject to
the Penalty Tax shall be determined by the Company's independent auditors in
accordance with the principles of Section 280G(d)(3) and (4) of the Code. In the
event that, after the Gross Up Payment is made, the Employee becomes entitled to
receive a refund of any portion of the Penalty Tax, the Employee shall promptly
pay to the Company 100% of such Penalty Tax refund attributable to the Payment
(together with 100% of any interest paid or credited thereon by the Internal
Revenue Service) and 100% of the Penalty Tax refund attributable to the Gross Up
Payment (together with 100% of any interest paid or credited thereon by the
Internal Revenue Service).

              As a result of the uncertainty regarding the application of
Section 4999 of the Code, it is possible that the Internal Revenue Service may
assert that the Penalty Tax due is in excess of the amount of the anticipated
Penalty Tax used in calculating the Adjusted Gross Up Payment (such excess
amount is hereafter referred to as the "Underpayment"). In such event, the
Company shall pay to the Employee, in immediately available funds, at the time
the Underpayment is assessed or otherwise determined, an additional amount equal
to the Additional Gross Up Payment. The "Additional Gross Up Payment" shall be
an amount such that after payment by the Employee of all federal, state, local,
employment and medicare taxes thereon (and any penalties and interest with
respect thereto), the Employee retains on an after tax basis a portion of such
amount equal to the aggregate of (i) 100% of the portion of the Underpayment
attributable to the Payment, (ii) 100% of the portion of the Underpayment
attributable to the Adjusted Gross Up Payment and (iii) 100% of the Penalty Tax
imposed on the Additional Gross Up Payment.

              (d)  Termination for Cause.  In the event of Termination for
Cause, the Company shall have no further obligation to the Employee under this
Agreement after the Date of Termination other than deferred amounts under
Section 4(d).

              (e)  Voluntary Termination.  The Employee may terminate his
employment voluntarily at any time by a notice pursuant to Section 8 of this
Agreement. In the event that the Employee voluntarily terminates his employment
other than by reason of any of the actions that constitute Involuntary
Termination under Section 1(e)(ii) of this Agreement ("Voluntary Termination"),
the Company shall be obligated to the Employee for the amount of his Company
Salary and benefits only through the Date of Termination, at the time such
payments are due, and the Company shall have no further obligation to the
Employee under this Agreement except as provided in Sections 4(d).

              (f)  Death.  In the event of the death of the Employee while
employed under this Agreement and prior to any termination of employment, the
Company shall pay to the Employee's estate, or such person as the Employee may
have previously designated in writing, (i) the Company Salary which was not
previously paid to the Employee and the Company Salary which he would have
earned if he had continued to be employed under this Agreement through the 180th
day after the date on which the Employee died; (ii) the amounts of any benefits
or awards which, pursuant to the terms of any applicable plan or plans, were
earned with respect to the fiscal year in which the Employee died and which the
Employee would have been entitled to receive if he had continued to be employed,
and the amount of any bonus or incentive compensation for such fiscal year which
the Employee would have been entitled to receive if he had continued to be
employed, pro-rated in accordance with the portion of the fiscal year prior to
his death, provided that such amounts shall be payable when and as ordinarily
payable under the applicable plans; and (iii) the unpaid deferred amounts under
Section 4(d).

              (g)  Permanent Disability.  For purposes of this Agreement, the
term "permanently disabled" means that the Employee has a mental or physical
infirmity which permanently impairs his ability to perform substantially his


5NEXT PAGE



duties and responsibilities under this Agreement and which results in (i)
eligibility of the Employee under the long-term disability plan of the Company
or the Bank, if any; or (ii) inability of the Employee to perform substantially
his duties and responsibilities under this Agreement for a period of 180
consecutive days. Either the Company or the Bank or both may terminate the
employment of the Employee after having established that the Employee is
permanently disabled.

              (h)  Regulatory Action.  Notwithstanding any other provisions of
this Agreement:

                     (1)  If the Employee is removed and/or permanently
prohibited from participating in the conduct of the affairs of a depository
institution by an order issued under Section 8(e)(4) or (g)(1) of the Federal
Deposit Insurance Act ("FDIA"), 12 U.S.C. § 1818(e)(4) and (g)(1), all
obligations of the Company under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected; and

                     (2)  If the Bank is in default (as defined in Section
3(x)(1) of the FDIA), all obligations of the Company under this Agreement shall
terminate as of the date of default, but this provision shall not affect any
vested rights of the contracting parties; and

       8.  Notice of Termination.  In the event that the Company or the Bank, or
both, desire to terminate the employment of the Employee during the term of this
Agreement, the Company or the Bank, or both, shall deliver to the Employee a
written notice of termination, stating whether such termination constitutes
Termination for Cause or Involuntary Termination, setting forth in reasonable
detail the facts and circumstances that are the basis for the termination, and
specifying the date upon which employment shall terminate, which date shall be
at least 30 days after the date upon which the notice is delivered, except in
the case of Termination for Cause. In the event that the Employee determines in
good faith that he has experienced an Involuntary Termination of his employment,
he shall send a written notice to the Company stating the circumstances that
constitute such Involuntary Termination and the date upon which his employment
shall have ceased due to such Involuntary Termination. In the event that the
Employee desires to effect a Voluntary Termination, he shall deliver a written
notice to the Company, stating the date upon which employment shall terminate,
which date shall be at least 30 days after the date upon which the notice is
delivered, unless the parties agree to a date sooner.

       9.  Attorneys Fees.  The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Employee as a result of (i) the Employee's contesting or disputing any
termination of employment, or (ii) the Employee's seeking to obtain or enforce
any right or benefit provided by this Agreement or by any other plan or
arrangement maintained by the Company (or its successors) or the Consolidated
Subsidiaries under which the Employee is or may be entitled to receive benefits;
provided that the Company's obligation to pay such fees and expenses is subject
to the Employee's prevailing with respect to the matters in dispute in any
action initiated by the Employee or the Employee's having been determined to
have acted reasonably and in good faith with respect to any action initiated by
the Company or the Bank.

       10.  Non-Disclosure and Non-Solicitation.  

              (a)  Non-Disclosure.  The Employee acknowledges that he has
acquired, and will continue to acquire while employed by the Company and/or any
Consolidated Subsidiary, special knowledge of the business, affairs, strategies
and plans of the Company and the Consolidated Subsidiaries which has not been
disclosed to the public and which constitutes confidential and proprietary
business information owned by the Company and the Consolidated Subsidiaries,
including but not limited to, information about the customers, customer lists,
software, data, formulae, processes, inventions, trade secrets, marketing
information and plans, and business strategies of the Company and the
Consolidated Subsidiaries, and other information about the products and services
offered or developed or planned to be offered or developed by the Company and/or
the Consolidated Subsidiaries ("Confidential Information"). The Employee agrees
that, without the prior written consent of the Company, he shall not, during the
term of his employment or at any time thereafter, in any manner directly or
indirectly disclose any Confidential Information to any person or entity other
than the Company and the Consolidated Subsidiaries. Notwithstanding the
foregoing, if the Employee is requested or required (including but not limited
to by oral questions, interrogatories, requests for information or documents in
legal proceeding, subpoena, civil investigative demand or other similar process)
to disclose any Confidential Information the Employee shall provide the Company
with prompt written notice of any such request or requirement so that the
Company and/or a Consolidated Subsidiary may seek a protective order or other
appropriate


6NEXT PAGE



remedy and/or waive compliance with the provisions of this Section 10(a). If, in
the absence of a protective order or other remedy or the receipt of a waiver
from the Company, the Employee is nonetheless legally compelled to disclose
Confidential Information to any tribunal or else stand liable for contempt or
suffer other censure or penalty, the Employee may, without liability hereunder,
disclose to such tribunal only that portion of the Confidential Information
which is legally required to be disclosed, provided that the Employee exercise
his best efforts to preserve the confidentiality of the Confidential
Information, including without limitation by cooperating with the Company and/or
a Consolidated Subsidiary to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Information by such tribunal. On the Date of Termination, the Employee shall
promptly deliver to the Company all copies of documents or other records
(including without limitation electronic records) containing any Confidential
Information that is in his possession or under his control, and shall retain no
written or electronic record of any Confidential Information.

              (b)  Non-Solicitation.  During the three year period next
following the Date of Termination, the Employee shall not directly or indirectly
solicit, encourage, or induce any person while employed by the Company or any
Consolidated Subsidiary to (i) leave the Company or any Consolidated Subsidiary,
(ii) cease his or her employment with the Company or any Consolidated Subsidiary
or (iii) accept employment with another entity or person.

       The provisions of this Section 10 shall survive any termination of the
Employee's employment and any termination of this Agreement.

       11.  No Assignments.

              (a)  This Agreement is personal to each of the parties hereto, and
neither party may assign or delegate any of its rights or obligations hereunder
without first obtaining the written consent of the other party; provided,
however, that the Company shall require any successor or assign (whether direct
or indirect, by purchase, merger, consolidation or otherwise) by an assumption
agreement in form and substance satisfactory to the Employee, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. Failure of the Company to obtain such an assumption
agreement prior to the effectiveness of any such succession or assignment shall
be a breach of this Agreement and shall entitle the Employee to compensation and
benefits from the Company in the same amount and on the same terms as provided
for an Involuntary Termination under Section 7 hereof. For purposes of
implementing the provisions of this Section 11(a), the date on which any such
succession becomes effective shall be deemed the Date of Termination.

              (b)  This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

       12.  Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Company at its home
office, to the attention of the Board of Directors with a copy to the Secretary
of the Company, or, if to the Employee, to such home or other address as the
Employee has most recently provided in writing to the Company.

       13.  Amendments.  No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided.

       14.  Headings.  The headings used in this Agreement are included solely
for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

       15.  Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

       16.  Reinstatement of Prior Agreement.  Notwithstanding anything
contained in this Agreement to the contrary, the parties hereto agree that in
the event a Change in Control as described in Section 1(a)(6) occurs within one


7NEXT PAGE



year from the date of this Agreement (not the Effective Date), then in that
event the Prior Agreement shall be reinstated and this Agreement shall become
void ab initio.

       17.  Governing Law.  This Agreement shall be governed by the laws of the
State of Missouri.

       18.  Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement (other than relating to the enforcement of the
provisions of Sections 7(e)(2) and 10) shall be settled exclusively by
arbitration in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator's award in any court
having jurisdiction.

       19.  Equitable and Other Judicial Relief.  In the event of an actual or
threatened breach by the Employee of any of the provisions of Section 7(e)(2) or
10, the Company shall be entitled to equitable relief in the form of an
injunction from a court of competent jurisdiction and such other equitable and
legal relief as such court deems appropriate under the circumstances. The
parties agree that the Company shall not be required to post any bond in
connection with the grant or issuance of an injunction (preliminary, temporary
and/or permanent) by a court of competent jurisdiction, and if a bond is
nevertheless required, the parties agree that it shall be in a nominal amount.
The parties further agree that in the event of a breach by the Employee of any
of the provisions of Section 7(e)(2) or 10, the Company will suffer irreparable
damage and its remedy at law against the Employee is inadequate to compensate it
for such damage.

       20.  Satisfaction of the Company's Obligations by the Bank.  To the
extent that the Bank or any other of the Company's consolidated subsidiaries
pays salary to the Employee or provides benefits to him which the Company is
obligated to pay or provide under this Agreement, the Company's obligations
under this Agreement shall be deemed to be satisfied.

       IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

       THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.

Attest: Great Southern Bancorp, Inc.

/s/ Larry Larimore

--------------------------------------------------------------------------------

/s/ Rex A. Copeland

--------------------------------------------------------------------------------

Secretary By: Rex A. Copeland Its: Treasurer
Employee

/s/ William V. Turner

--------------------------------------------------------------------------------

William V. Turner



8



